Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2021

                                     No. 04-21-00021-CV

                                       Nancy ALANIS,
                                          Appellant

                                               v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-01238
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

        On January 19, 2021, appellant filed a notice of appeal with this court. On March 25,
2021, court reporter Judy Stewart confirmed receipt of the reporter’s fee to prepare a transcript
for a hearing taking place with Judge Cynthia Marie Chapa on May 5, 2020. On March 31, 2021,
appellant filed a request to abate the deadline for appellant’s brief. The basis of appellant’s
request was, in part, the lack of a complete reporter’s record.

        On April 8, 2021, this court (1) abated appellant’s deadline until 30 days after Ms.
Stewart filed her record and (2) ordered Ms. Stewart to file the reporter’s record no later than
May 10, 2021. This court allowed Ms. Stewart forty-six (46) days from the day she received
payment to either prepare the record or seek an extension. Neither a record nor a notification of
late record was filed by May 10, 2021. On May 11, 2021, this court inquired of Ms. Stewart why
she had not complied with this court’s order. Later that day, Ms. Stewart requested an additional
two weeks to file the record until May 24, 2021. The request is GRANTED. It is therefore
ORDERED that Ms. Stewart file the reporter’s record no later than May 24, 2021. Further
requests for extension of time to file the reporter’s record will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court